Concurring Opinion
Monroe, J.
I concur with the conclusion, reached by the majority of this court, that petitioners have suffered a compensable injury. I arrive at that conclusion, *218however, by a route that the majority did not traverse.
This proceeding appears to me to be an effort on the part of the Department of Highways to combine the authority granted by the Act of May 29, 1945, P. L. 1108, 36 PS §2391.1, et seq., authorizing the establishment of limited access highways, with the authority granted by the general State Highway Law of June 1, 1945, P. L. 1242, and thus arrive at a method for designating future locations for the two highway improvements in question, and yet deprive the property owners of the free and untrammeled use of their real estate pending a final determination by the department as to whether, if ever, it will utilize the subject ground for the improvements presently in contemplation. It is my opinion that the privileges granted by the respective Acts of Assembly mentioned may not be blended, except insofar as the acts themselves so designate. President Judge Biester, in his opinion for the majority of this court, quotes from a letter from the district engineer of the Department of Highways to petitioners, wherein the author of that letter directs petitioners to note that their land “has not been condemned”. The contents of this letter are of no consequence or probative value in determining whether or not a condemnation has in fact taken place. In my opinion, there has been a full and complete condemnation of that portion of petitioners’ lands which lies within the limits of the two limited access highways shown in the plans, as reference to the recorded State highway plans and the applicable law will show. The present intent of the highway department appears to be to by-pass the congested area of the Borough of Doylestown for through traffic traveling U. S. Route 202 (L. R. 152) and U. S. Route 611 (L. R. 151). The by-pass of U. S. Route 202 traffic appears to be contemplated by a limited access highway, referred to in the department’s plan as L. R. 1062, Section No. 1-E/D, which I shall refer to herein*219after as Route No. 1062. The contemplated by-pass of U. S. Route 611 traffic is proposed to be accomplished by a limited access highway designated on the department’s plans as L. R. No. 1068, Section No. 1-E/D, which I shall refer to hereafter as Route No. 1068.
An examination of the plans referred to is required. The plan referring to Route No. 1062 consists of five sheets, the first being the title sheet, and the remaining four being plans or drawings. The title sheet, bearing the signatures evidencing the approval of the Governor and the Secretary of Highways under the respective dates of October 28 and October 26, 1964, contains the following title:
“Drawings establishing limited access highway and designating future location and width of Leg. Route No. 1062 Section No. 1-E/D in Bucks County from Sta. 60+00 to Sta. 211+00 length 15,100 ft. 2.86 mi. This plan prepared pursuant to Section 2 of the Act of May 29, 1945, P. L. 1108, as amended and Section 219 of the Act of June 1, 1945, P. L. 1242”.
The acknowledgment of the Secretary of Highways is adjacent thereto under date of October 26,1964, and recites that the plan be recorded in accordance with section 6 of the Act of May 29, 1945, P. L. 1108, and section 219 of the Act of June 1, 1945, P. L. 1242.
The second sheet shows the location of Route 1062 and each terminus thereof, designated by the printed statement or legend “Limit of Establishment and Designation of Future Location of Limited Access Highway L. R. 1062, Section 1-E/D”. The location of the route is shown on the plan only by a broad broken line.
Sheet three is a drawing of what appears to be one of the cloverleaf limited accesses between Routes 1062 and 1068. It shows, by legend, the “Limit of Establishment and Designation of Future Location of Limited Access Highway L. R. 1062, Section 1-E/D, Sta. 60+00” and clearly shows what are designated as *220“Right of Way” lines, without limitation or restriction, except as to two small areas on the westerly side of the cloverleaf which are marked “Future Right of Way”. These last designated lines do not appear to be within the boundaries of petitioners’ real estate.
Sheet four shows the boundaries of a portion of Route 1062, all of which boundaries are marked “Right of Way”, and none bear the designation of future rights-of-way limits.
Sheet five is to the same effect.
Turning to the plan in respect to Route 1068, the same consists of six sheets, the first being the title sheet and the remaining being plans or drawings. The title sheet bears the Governor’s and Secretary of Highways’ signatures on the same date as appears on the previously discussed plan. The acknowledgment of the Secretary of Highways is the same as on the previous mentioned plan. The legend, or title, is the same, except that it refers to Leg. Route 1068 from Sta. 8+00 to Sta. 250+60 and the length of 24,260 feet and 4.60 miles.
Sheet two of this plan also shows, by a heavy broken line, the location of Route 1068, each terminus of which is designated by the legends “Limit of Establishment and Designation of Future Location of Limited Access Highway L. R. 1068, Section 1-E/D” and showing the respective termini stations of 250+60 at one end and 8+00 at the other end.
Sheet three shows a portion of the right of way of Route 1068 and the cloverleaf intersection with Route 1062. The boundaries of the right-of-way are designated “Right of Way” without limitation or restrictions, with the exception that at the easterly end of the construction designated appears the legend “Limit of Establishment and Designation of Future Location of Limited Access Highway L. R. 1068, Section 1-E/D, Sta. 8+00” and with the further exception that at the *221southerly corner of the drawing appears in two small areas the legends “Future Right of Way”. These future right of way lines appear to be the same as those designated on sheet three of the plan for Route 1062.
Sheet four is a drawing of a portion of the right-of-way of Route 1068, the boundaries of which are designated by the legend “Right of Way” without restriction or indication of reservation for future use.
Sheet five is the same, as is sheet six.
As indicated above, the Act of June 1, 1945, P. L. 1108, 36 PS §2391.1, et seq., is the legislative authority to the Department of Highways to create limited access highways. It appears from the plans that the two routes will be virgin construction, and will not consist of the conversion of existing roads or highways into limited access highways. Section 2(b) of the act mentioned is the authorization to the Secretary of Highways to lay out new highways and declare the same to be limited ■ access. This undoubtedly is . the procedure the' secretary is, in part, at least, attempting to follow. Section 8 of the Limited Access Highway Law, as amended, 36 PS §2391.8 provides that:
.“. . . the Secretary of Highways is hereby empowered to take property and. pay damages therefor as herein provided. In townships such property shall be taken and damages paid therefor in the same manner as now or hereafter provided by law for the relocation or widening of State highways in townships.”
The property in question is located .in Doylestown Township and, therefore, the taking and the damages to be paid therefor are governed by section 210 of the State Highway Law of 1945, June 1, 1945, P. L. 1242, as amended, 36 PS §670-210: Cavalier Appeal, 408 Pa. 295,.299. It must be observed that section 8 of the Limited Access Highway Law states that the property is to be taken, and damages paid as “herein provided”. It then provides that the taking and the payment of *222damages shall be “as provided for the relocation and widening of State highways”. The Limited Access Highway Law nowhere vests in the secretary the authority to designate the future location and width, of a limited access highway, and nowhere grants authority to the secretary or Governor to designate future widths of a proposed limited access highway, and then hold the use and enjoyment of the land within such widths from the owner until such future time as the secretary may, if ever, exercise discretion to utilize or abandon such widths. It is further to be noted that section 210 of the State Highway Law does not grant such authority to the secretary and Governor. Section 208 of the State Highway Law, 36 PS §670-208, does prohibit the payment of damages for buildings or improvements which shall be placed within the ultimate widths and lines which have been established for the construction of a State highway, but this is a far cry from what is attempted in the instant case, for here the position of the representatives of the secretary is not that the lines have been definitely established, but only contemplated. Indeed, the representatives of the secretary do not rely on this section, but rather on section 219 of the State Highway Law of 1945, which is not to be read into the Limited Access Highway Law because section 8 of such law limits the authority for the taking and payment of damages for limited access highway purposes to the provision of section 210 of the State Highway Law.
■ If my construction of the law is correct, the legend which appears on the title sheets must be construed as indicating that the intent is to presently establish the limited access highways and not to indicate an intention to establish such highways in future. Furthermore, since the various sheets of the drawings show the right of way lines of the proposed routes to be unrestricted as established right of way lines, except as to the small *223portions designated “Future Right of Way” appearing on sheets 3 of the plans for the proposed routes, we must interpret the drawings as a present establishment of the right of way lines except as to the two small areas mentioned. In the Matter of Appointment of Viewers, 103 Pa. Superior Ct. 212, the Superior Court was confronted with a comparable problem of interpretation and stated, page 216:
“It is true that the cover of this description contains the words ‘Ultimate Widths of Right of Way’, but the body of the paper, which is the vital matter, contains nothing that marks the action of the Secretary of Highways as being only the establishment of the ultimate width and lines, rather than the establishment of the width and lines. ...”
I do not consider the legend appearing on various of the sheets hereinabove mentioned “Limit of Establishment and Designation of Future Location of Limited Access Highways ...” as. detracting at all from my interpretation of the plans as affecting a present establishment of right of way lines, for such legends refer to only the termini of the various planned routes. Section 210 of the highway law provides:
“. . . the approval of such plan or plans by the Governor shall be considered to be the condemnation of an easement for highway purposes from all property within the lines marked as required for right of way and the condemnation of an easement of support or protection from all property within the lines marked as required for slopes”.
The approval of the plans, therefore, constitutes the condemnation. Although section 402(a) of the Eminent Domain Code provides that condemnation shall be effected only by the filing of a declaration of taking, nevertheless section 502(e) provides that if there has been a compensable injury suffered, and no declaration of taking therefore has been filed, a condemnee *224may file a petition for appointment of viewers. Therefore, it is my opinion that there has been an actual taking of petitioners’ land with compensable injury, and that a jury of view has properly been appointed. The preliminary objections should be dismissed.